Citation Nr: 1720735	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as due to a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  That VLJ has since retired from the Board.  The Veteran was sent a letter informing him that he may request an additional Board hearing before a different VLJ.  By March 2017 statement, the Veteran indicated he did not wish to have another Board hearing.

This matter was remanded by the Board in March 2015 and July 2016.  As records were obtained and VA examinations conducted, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event which occurred in service or his service-connected disabilities.  


CONCLUSION OF LAW

A right knee disability was not incurred in active service and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by January 2012 and January 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided VA examinations in December 2012, July 2015, and October 2016.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Also pertinently, service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Right Knee

The Veteran has stated that his disability was caused by his service-connected right ankle tendonitis.  Specifically, the Veteran has reported that his knee disability has resulted from multiple falls that were precipitated by right ankle instability.  

The Veteran's STRs are silent for complaints or treatment of a right knee condition.

A review of the Veteran's outpatient treatment notes from the Orlando, Tampa, and Miami VA Medical Centers (VAMCs) indicates the Veteran has been treated for degenerative joint disease of the right knee, and underwent a total right knee replacement in August 2013. 

In December 2012, the Veteran underwent a VA examination.  The examiner concluded it would be speculation to opine whether the Veteran's right knee condition was caused by his service-connected right ankle disability.  The examiner stated the current medical literature does not support a cause and effect relationship between ankle and knee disease not resulting from the same traumatic event.  As noted by the March 2015 Board remand, the examiner did not indicate what medical literature he referenced in forming this conclusion.  The examiner further stated it was not possible to determine the precise degree of contribution of the Veteran's altered gait and multiple falls had on the right knee.  As well, the examiner did not provide an alternative causative factor that could have resulted in the Veteran's right knee disability.  Additionally, the examiner did not discuss the Veteran's reports of knee symptomatology after his falls. 

The Veteran's private treatment records from the Cora Rehabilitation Clinics and Moon Family Practice suggest some relationship between his right ankle disability and right knee disability.  However, the March 2015 Board remanded noted that these medical reports also fail to provide an adequate nexus statement with supporting rationale to decide the claim.  Specifically, the Veteran's private treatment notes from Cora Rehabilitation indicate the Veteran, "now has DJD of his right knee from repeated falling."  However, the statement was provided by a physical therapist, and does not contain a rationale to support this conclusion.  In addition, the Veteran's primary care physician from the Moon Family Practice provided a clinical history which indicates that according to the Veteran, his right ankle condition caused several falls that resulted in increased pain and instability in his right knee.  The clinician did not proffer an opinion as to whether the Veteran's service-connected ankle disability caused his right knee condition. 

The Veteran appeared for a VA examination in July 2015.  The examiner stated that the right knee disability did not originate during his period of active service or is otherwise etiologically related to his active service, was not caused by his service-connected right ankle disability, and was not permanently worsened by his service-connected right ankle disability.  As rationale, the examiner stated that the magnetic resonance imaging (MRI) of the right ankle is normal without acute or chronic findings.  As well, prior to right knee surgery the Veteran had bilateral knee compartment syndrome.  The examiner also noted that the bilateral knee condition did not develop until 36 years post military and that the Veteran had 33 years of history working as a telephone installer.  Therefore, the examiner stated that it is not likely that knee tricompartmental syndrome is from the ankle or related to the military.  As the July 2016 Board remand noted, this opinion fails to consider the Veteran's lay statements, and does not adequately explain the reasons given for the negative nexus opinion.  The examiner also referred back to the December 2012 VA examination, which prior Board remands stressed as inadequate.

The Veteran again was provided a VA examination in October 2016.  The examiner noted consideration of all lay statements of record of the Veteran's frequent falls and continued knee symptomatology and assumed the statements' credibility.  The examiner found the right knee disability was unrelated to service and was not caused or permanently aggravated by the right ankle condition.  The examiner noted that the STRs are silent for a right knee condition.  Further, review of the records demonstrates bilateral, symmetrical degenerative changes of the knees.  When claiming that a disabling joint (right ankle) has affected the joint on the same extremity (right knee), the radiologic exam would not demonstrate bilateral equal symmetric changes of the knees.  The bilateral symmetric changes are more consistent with normal wear and tear equally to both knees.  It there were significant falls and injuries to the right knee (due to right ankle weakness) or even the left knee, then the radiologic exams would show more progression of the knee that was affected; this is not the case. 

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for a right knee disability.  

Most probatively, the October 2016 VA examiner found the right knee disability less likely as not caused by service or caused or aggravated by service connected right ankle disability, with full consideration of the lay statements of the Veteran's frequent falls and continued knee symptomatology.  The examiner explained that the right knee findings were not consistent with right ankle aggravation, and rather were more consistent with normal wear and tear equally to both knees.  The examiner also noted the STR's which did not note right knee complaints, and that the right knee condition had onset decades post service.  This opinion was made with full consideration of the record, which contains the Veteran's lay statements and medical evidence, and records of in-person examination of the Veteran.

The Board has considered the lay contentions from the Veteran and other individuals who have described the Veteran's right knee condition.  Lay persons, who while competent to describe the nature and onset of the right knee disability, are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, attributing the right knee disability to service or the right ankle.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's right knee diagnosis is the result of his military service or his service-connected disabilities, namely his service-connected right ankle disability.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to his service-connected right ankle disability, is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


